Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000313
                                                         02-FEB-2018
                                                         07:52 AM

                           SCWC-16-0000313

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           JOSHUA WILHELM,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000313; FC-CR. NO. 12-1-1234)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
        Circuit Judge Hiraoka, in place of Wilson, J., recused)

          Petitioner/Defendant-Appellant Joshua Wilhelm’s

application for writ of certiorari filed on December 21, 2017, is
hereby rejected.

          DATED:   Honolulu, Hawai#i, February 2, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Keith K. Hiraoka